Baldwin Technology Company, Inc.
2 Trap Falls Road
Suite 402
Shelton, CT 06484
Tel: 203-402-1000
Fax: 203-402-5500
December 19, 2008
Shaun J. Kilfoyle
4300 West 93rd Street
Prairie Village, KS 66207
Dear Shaun:
This Agreement nullifies and replaces your previous employment agreement with
the Company, which was effective September 1, 2004 and signed on September 1,
2004, and now sets forth the terms of your employment with Baldwin Technology
Company, Inc., a Delaware corporation (the “Company”). The effective date of
your employment hereunder was renewed on September 1, 2007 and if not extended
or unless otherwise terminated, shall expire on August 31, 2010.
     1. DUTIES. You shall be employed primarily as the Vice President of
American Operations with global oversight of the Company’s Marketing & Strategic
Planning initiatives. You shall direct and manage the American Operations and
oversee the Marketing and Strategic Planning business, affairs and property of
the Company subject to the direction of the President & CEO of the Company. You
shall also be a member of the Baldwin Leadership Team (BLT). Periodically from
time-to-time, the Company may change your duties and responsibilities by adding
to them or subtracting from them.
     2. COMPENSATION. The following will outline your compensation for your
services as Vice President of American Operations:
          A. Salary. As of September 1, 2004, you shall be paid a salary at the
annual base rate of one hundred eighty six thousand three hundred dollars
($186,300). Such salary will be payable in the appropriate installments to
conform with regular payroll dates for salaried personnel of the Company.
          B. Reviews and Adjustments. You performance shall be reviewed by the
President & CEO of the Company each succeeding year consistent with your
anniversary date of employment which is September 1, 2001. Your base salary for
the ensuing twelve (12) month period may be adjusted, subject to the approval by
the Compensation Committee of the Board of Directors of the Company and the
entire Board of Directors, in accordance with your level of performance.

 



--------------------------------------------------------------------------------



 



          C. Incentive Compensation. You will be eligible to participate in the
Company’s Management Incentive Compensation Plan (MICP). Your participation
level, as well as the terms and payments of incentive compensation will be in
accordance with the MICP and will be provided to you under separate cover.
          D. Supplemental Retirement Benefit. Starting September 1, 2004, on the
first day of each month that you are providing services under the terms of this
Agreement, the Company shall accrue for your Supplemental Retirement Benefit, an
amount necessary to ensure that, to the extent vested, the amount accrued would
be sufficient to support monthly payments equal to 30% of your average base
salary for the previous three (3) years continuous employment with the Company.
These payments (“Supplemental Retirement Benefits”) are to be paid to you or to
your beneficiary or beneficiaries designated by you in writing to the Company,
or, if none is so designated, to your estate (“Beneficiary”), in equal monthly
installments over a ten (10) year period beginning at such times as are set
forth in this Agreement. These Supplemental Retirement Benefits will vest in
each case assuming you are then employed by the Company, as follows: as of
September 1, 2004 it shall be vested to the extent of 20%, as of September 1,
2005 it shall be vested to the extent of 40%, as of September 1, 2006 it shall
be vested to the extent of 60%, as of September 1, 2007 it shall be vested to
the extent of 80%, and as of September 1, 2008 it shall be vested to the extent
of 100% so that as of the later date the full amount of the Supplemental
Retirement Benefit shall be due and payable in the instances set forth elsewhere
in this Agreement.
          E. Insurance. During the term of your employment hereunder, the
Company, subject to your insurability, shall (i) pay the premiums on a contract
or contracts of life insurance on your life providing for an aggregate death
benefit of five hundred thousand dollars ($500,000), which contract or contracts
will be owned by you, your spouse or such other party as may be designated by
you; and (ii) purchase key person term life insurance on your life in the
aggregate amount of one million dollars ($1,000,000), which contract or
contracts will be owned by the Company.
     3. EXTENT OF SERVICES. During your employment hereunder you shall devote
your best and full-time efforts to the business and affairs of the Company.
During the duration of your employment with the Company, you shall not undertake
employment with, or participate in, the conduct of the business affairs of, any
other person, corporation, or entity, except at the direction or with the
written approval of the President & CEO.
     4. VACATION; OTHER BENEFITS.
          A. Vacation. You shall be entitled to vacation with pay in accordance
with the Company’s vacation policy as in effect at the time. Your current
vacation accrual will be three (3) weeks of vacation. Any additional vacation
accrual beyond 3 weeks will be in accordance with normal Company policy. You may
accumulate up to twelve (12) weeks vacation, but not more than three (3) weeks
from any single prior year. Any such accumulated vacation may be used in any
subsequent year or years (but no more than two

 



--------------------------------------------------------------------------------



 



(2) weeks of such accumulated vacation in any one year) in addition to the
vacation to which you are entitled for each such year.
          B. Benefit Plans. You shall be eligible for inclusion, to the extent
permitted by law, as a full-time employee of the Company, in any and all
pension, profit sharing and savings plans; life and AD&D insurance, health
(medical, dental, short and long term disability) plans, stock option and stock
purchase plans or any other plans and programs at the time sponsored by the
Company or any Subsidiary for employees or executives generally as in effect at
the time.
          C. Automobile. During the term of your employment hereunder, the
Company shall provide an automobile for your use pursuant to the Company’s
written policy on company autos as in effect at that time.
     5. TERMINATION OF EMPLOYMENT. For purposes of this Agreement, termination
from employment and the like shall mean a separation from service from the
Company and any affiliates of the Company, as “separation from service” is
defined under Section 409A of the Internal Revenue Code, as amended, and the
regulations promulgated thereunder (collectively the “Code”). In addition, the
term “last day of your employment” and the like shall mean the date such
separation from service occurs. In the event your employment is terminated for
any of the reasons set forth under this Section 5, the Company shall pay to you
or your legal representative, estate or heirs, as the case may be, the amounts
indicated in each subparagraph of this Section 5:
          A. Termination by the Company Without Cause. The Company may, without
cause, terminate your employment at any time with six (6) months prior written
notice to you. In such case the Company may release you from your position and
duties immediately and elect to make a separate lump sum severance payment to
you equal to six months pay. Such payment shall be made at the same time as the
payment in subparagraph (i) below is made. In the event your employment is
terminated under this Section 5A, the Company shall pay to you the following:
          (i) A single lump sum severance payment in an amount equal to one-half
(1/2) of your then current annual base rate of compensation as defined in
Section 2A (as adjusted by Section 2B hereof), with such payment to be made in a
lump sum on the first day of the seventh (7th) full calendar month immediately
succeeding the month in which your termination from employment occurs.
          (ii) A single lump sum payment on the date of termination of any
accrued but unpaid salary set forth in Section 2A (as adjusted by Section 2B)
hereof, including salary in respect of any accrued and accumulated vacation due
to you at the date of such termination.
          (iii) A single lump sum payment of any incentive compensation earned
in the fiscal year of the termination of your employment which incentive
compensation shall be determined on the basis of the Company’s operations
through June 30th of such fiscal

 



--------------------------------------------------------------------------------



 



year, and shall be pro-rated through the last day of your employment and shall
be paid in accordance with the Management Incentive Compensation Plan (MICP).
          (iv) The Company shall reimburse you on a monthly basis for eighty
percent (80%) of any COBRA premiums paid by you for continuation of coverage
under the Company’s medical insurance plan for a period of up to six (6) months
following your termination from employment (or such shorter time as you may be
eligible for such COBRA coverage under the terms of applicable law).
          (v) Executive outplacement services for a period of six (6) months
immediately following your termination from employment. Payment for such
outplacement services shall not exceed ten thousand dollars ($10,000) and shall
be made upon receipt of invoice from outplacement provider and shall be paid no
later than the last day of the second calendar year following the calendar year
in which your employment is terminated; and
          (vi) To the extent vested, the Monthly Supplemental Retirement Benefit
as set forth in Section 2D hereof with payment of the Monthly Amount delayed
until the first day of the seventh (7th) full calendar month immediately
succeeding the month in which your termination from employment occurs. However,
the first such payment will include the aggregate of the Monthly Amounts that
would have been made during the interim period, and, therefore, will be equal to
seven (7) times the Monthly Amount and such payment will reduce the number of
overall monthly payments under Paragraph 2D hereof by the number of months in
the interim period for which payments are made.
The Company shall have no further obligation to you under this Agreement and you
shall have no further obligation to the Company under this Agreement except as
noted in Sections 6 and 7 of this Agreement.
          B. Termination by the Company With Cause. The Company may for cause
terminate your employment at any time by written notice you. In the event your
employment is terminated under this Section 5B the Company shall pay to you the
following:
          (i) A single lump sum payment on the date of termination of any
accrued but unpaid salary set forth in Section 2A (as adjusted by Section 2B)
hereof, including salary in respect of any accrued and accumulated vacation due
to you at the date of such termination.
          (ii) To the extent vested, the Monthly Supplemental Retirement Benefit
as set forth in Section 2D hereof with payment of the Monthly Amount delayed
until the first day of the seventh (7th) full calendar month immediately
succeeding the month in which your termination from employment occurs. However,
the first such payment will include the aggregate of the Monthly Amounts that
would have been made during the interim period, and, therefore, will be equal to
seven (7) times the Monthly Amount and such payment will reduce the number of
overall monthly payments under Paragraph 2D hereof by the number of months in
the interim period for which payments are made.

 



--------------------------------------------------------------------------------



 



The Company shall have no further obligation to you under this Agreement and you
shall have no further obligation to the Company under this Agreement except as
noted in Sections 6 & 7 of this Agreement. For purposes of this Agreement, the
term “cause” shall mean (1) a failure by you to remedy, within ten (10) of the
Company’s written notice to you, either (a) a continuing neglect in the
performance of your duties under this Agreement, or (b) any action taken by you
that seriously prejudices the interests of the Company, or (2) your conviction
of a felony.
          C. Events. If any of the following described events occurs during your
employment hereunder and results in your employment being terminated by the
Company or a successor to the Company or you do not receive an offer for at
least comparable employment from the Company or a successor to the Company, then
the Company or successor to the Company shall make to you the same payments that
the Company would have been obligated to make under Section 5A.
          (i) Any merger or consolidation by the Company with or into any other
entity or any sale by the Company of substantially all of its assets; provided,
however, that such event shall not be deemed to have occurred under this clause
if consummation of the transaction would result in at least fifty (50%) percent
of the total voting power represented by the voting securities of the Company
outstanding immediately after such transaction being beneficially owned by
holders of outstanding voting securities of the Company immediately prior to the
transaction.
          (ii) The adoption by the Company of any plan of liquidation providing
for the distribution of all or substantially all of its assets.
The Company shall have no further obligation to you under this Agreement and you
shall have no further obligations to the Company under this Agreement except as
provided in Section 6 and 7 of this Agreement.
          D. Termination by Mutual Consent. You may at any time resign and
terminate your employment with the written consent of the Company. In the event
your employment terminates under this Section 5D the Company shall pay to you
the following:
          (i) A single lump sum payment on the date of termination of any
accrued but unpaid salary set forth in Section 2A (as adjusted by Section 2B)
hereof, including salary in respect of any accrued and accumulated vacation due
to you at the date of such termination.
          (ii) To the extent vested, the Monthly Supplemental Retirement Benefit
as set forth in Section 2D hereof with payment of the Monthly Amount delayed
until the first day of the seventh (7th) full calendar month immediately
succeeding the month in which your termination from employment occurs. However,
the first such payment will include the aggregate of the Monthly Amounts that
would have been made during the interim period, and, therefore, will be equal to
seven (7) times the Monthly Amount and such

 



--------------------------------------------------------------------------------



 



payment will reduce the number of overall monthly payments under Paragraph 2D
hereof by the number of months in the interim period for which payments are
made.
The Company shall have no further obligation to you under this Agreement and you
shall have no further obligations to the Company under this Agreement except as
provided in Section 6 and 7 of this Agreement.
          E. Termination Upon Expiration of Agreement. If not previously
terminated, this Agreement and your employment with the Company shall be
automatically extended for additional three (3) year periods, unless and until
either party notifies the other, in writing, twelve (12) months prior to the
expiration of the then current term of this Agreement that the party giving
notification does not want the Agreement and the employment automatically
extended. At expiration of this Agreement, the Company shall pay to you the
following:
          (i) A single lump sum payment on the date of termination of any
accrued but unpaid salary set forth in Section 2A (as adjusted by Section 2B)
hereof, including salary in respect of any accrued and accumulated vacation due
to you at the date of such termination.
          (ii) To the extent vested, the Monthly Supplemental Retirement Benefit
as set forth in Section 2D hereof with payment of the Monthly Amount delayed
until the first day of the seventh (7th) full calendar month immediately
succeeding the month in which your termination from employment occurs. However,
the first such payment will include the aggregate of the Monthly Amounts that
would have been made during the interim period, and, therefore, will be equal to
seven (7) times the Monthly Amount and such payment will reduce the number of
overall monthly payments under Paragraph 2D hereof by the number of months in
the interim period for which payments are made.
The Company shall have no further obligation to you under this Agreement and you
shall have no further obligations to the Company under this Agreement except as
provided in Section 6 and 7 of this Agreement.
     6. SOURCE OF PAYMENTS: All payments provided for hereunder shall be paid
from the general funds of the Company. The Company may, but shall not be
required to, make any investment or investments whatsoever, including the
purchase of a life insurance contract or contracts on your life, to provide it
with funds to satisfy its obligations hereunder; provided, however, that neither
you nor your beneficiary or beneficiaries, nor any other person, shall have any
right, title, or interest whatsoever in or to any such investment or contracts.
If the Company shall elect to purchase a life insurance contract or contracts on
your life to provide the Company with funds to satisfy its obligations
hereunder, the Company shall at all times be the sole and complete owner and
beneficiary of such contract or contracts, and shall have the unrestricted right
to use all amounts and to exercise all options and privileges there under
without the knowledge or consent of you, your beneficiary or beneficiaries, or
any other person, it being expressly agreed that neither you, any such
beneficiary or beneficiaries, nor any other

 



--------------------------------------------------------------------------------



 



person shall have any right, title, or interest whatsoever in or to any such
contract or contracts unless expressly provided otherwise in this Agreement.
     7. INVENTIONS AND CONFIDENTIAL INFORMATION. So long as you shall be
employed by the Company, you agree promptly to make known to the Company the
existence of any and all creations, inventions, discoveries, and improvements
made or conceived by you, either solely or jointly with others, during your
employment by the Company and for three (3) years after the termination of your
employment by the Company , and to assign to the Company the full exclusive
right to any and all such creations, inventions, discoveries, and improvements
relating to any subject matter with which the Company is now or shall become
concerned, or relating to any other subject matter if made with the use of the
Company’s time, materials, or facilities. To the fullest extent permitted by
law, any and all of the foregoing creations, inventions, discoveries and
improvements shall be considered as “work-made-for-hire” and the Company shall
be the owner thereof. You further agree, without charge to the Company but at
its expense, if requested to do so by the Company, to execute, acknowledge, and
deliver all papers, including applications or assignments for patents,
trademarks, and copyrights relating thereto, as may be considered by the Company
to be necessary or desirable to obtain or assign to the Company any and all
patents, trademarks, or copyrights for any and all such creations, inventions,
discoveries, and improvements in any and all countries, and to vest title
thereto in the Company in all such creations, inventions, discoveries, and
improvements as indicated above conceived during your employment by the Company,
and for three (3) years thereafter. You further agree that you will not disclose
to any third person any trade secrets or proprietary information of the Company,
or use any trade secrets or proprietary information of the Company in any
manner, except in the pursuit of your duties as an employee of the Company, and
that you will return to the Company all materials (whether originals or copies)
containing any such trade secrets or proprietary information (in whatever
medium) on termination of your employment by the Company. The obligations set
forth in this Paragraph 11 shall survive the termination of your employment by
the Company.
     8. RESTRICTIVE COVENANT. For a period of three (3) years after your
termination date, you shall not, in any geographical location in which there is
at that time business conducted by the Company which was conducted by the
Company at the date of such termination, directly or indirectly, own, manage,
operate, control, be employed by, participate in, or be connected in any manner
with, the ownership, management, operation, or control of, any business similar
to or competitive with such business conducted by the Company without the
written consent of the Company.
     9. NON-ASSIGNABILITY. Your rights and benefits hereunder are personal to
you, and shall not be alienated, voluntarily or involuntarily, assigned or
transferred.
     10. BINDING EFFECT. This Agreement shall be binding upon the parties
hereto, and their respective assigns, successors, executors, administrators, and
heirs. In the event the Company becomes a party to any merger, consolidation, or
reorganization, this Agreement shall remain in full force and effect as an
obligation of the Company or its

 



--------------------------------------------------------------------------------



 



successors in interest. None of the payments provided for by this Agreement
shall be subject to seizure for payment of any debts or judgments against you or
your beneficiary or beneficiaries, nor shall you or your such beneficiary or
beneficiaries have the right to transfer or encumber any right or benefit
hereunder.
     11. ENTIRE AGREEMENT. This Agreement contains the entire agreement relating
to your employment by the Company. It only may be changed by written agreement
signed by the parties.
     12. LAW TO GOVERN. This Agreement shall be governed by, and construed and
enforced according to, the domestic laws of the State of Connecticut without
giving effect to the principles of conflict of laws.
     13. DEFERRED COMPENSATION. The portions of this Agreement dealing with
deferred compensation have been prepared with reference to Section 409A of the
Code and should be interpreted and administered in a manner consistent with
Section 409A.
BALDWIN TECHNOLOGY COMPANY, INC.

         
By:
  /s/ Karl S. Puehringer  12/22/08    
 
 
 
    Karl S. Puehringer     President & Chief Executive Officer    
 
        AGREED TO AND ACCEPTED:       /s/ Shaun J. Kilfoyle           Shaun J.
Kilfoyle    
 
       
DATE:
  December 22, 2008    
 
 
 
   

 